DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.

Response to Amendment
The IDS filed 30 June 2021 has been entered. Claims 1-18 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morozov (US 9,033,977).
Regarding claim 15, Morozov discloses a method of performing a hysterectomy (col. 1, ll. 7-10) on a patient with a uterine manipulator including a cutting assembly (fig. 3, the outer sheath extending from element 20 to element 12) rotatably disposed about a shaft 14 of the uterine manipulator, the cutting assembly including a cup portion 12, a cutting handle 19 and a retractable cutter 26, the method comprising: inserting the uterine manipulator into the vagina until the cup portion reaches a juncture between the patient's vagina and the patient's cervix (col. 4, ll. 8-10); electrically energizing and advancing the retractable cutter distally with respect to the cup portion into tissue to cut the tissue; and rotating the cup potion and retractable cutter of the cutting assembly about the shaft to separate the patient's vagina from the patient's cervix by manipulating the cutting handle (col. 4, line 49 to col. 5, line 15).
Regarding claim 17, the retractable cutter is advanced distally with respect to the cup portion by sliding the retractable cutter with respect to the cup portion (col. 4, line 49 to col. 5, line 3).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morozov in view of Batchelor et al. (US 2014/0276812).
Regarding claim 1, Morozov discloses a uterine manipulator, comprising: a shaft (fig. 3, element 14) including a proximal end, and a distal end; a balloon 22 coupled to the distal end of the shaft; and a cutting assembly (the outer sheath extending from element 20 to element 12) rotatably disposed about the shaft, the cutting assembly including: a tube 18 slid over the shaft and rotatably disposed about the shaft (col. 4, ll. 36-39); a cutting handle 19 coupled to a proximal portion of the tube; a cup 12 to receive at least a portion of a fornix of a patient, the cup being coupled to a distal portion of the tube; and a retractable (col. 3, line 49) cutter 26 extending distally with respect to the cup, the retractable cutter being movable from a first retracted position to a second, extended position, wherein the retractable cutter extends distally beyond the cup when in the second position (see fig. 1), wherein the cutting assembly can be rotated about the shaft by the cutting handle to allow the retractable cutter to travel in a circle at a junction of a cervix and a vagina to permit transection of a uterus and a cervix from a vagina, and further wherein the cup rotates in unison with the retractable cutter when the cutting assembly is rotated about the shaft during a cutting operation (col. 4, line 61 to col. 5, line 6).
Morozov discloses the invention essentially as claimed except for a manipulator handle coupled to the proximal end of the shaft. Batchelor teaches a colpotomy device having a shaft (fig. 1, element 10) with a handle 15 coupled to the proximal end of the shaft, in order to control the movement and orientation of the shaft (paragraph 0038). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shaft of Morozov with a handle, in order to control the movement and orientation of the shaft.
Regarding claim 2, the retractable cutter passes through a channel (Morozov; fig. 1, element 28) defined in the cup, and further wherein the retractable cutter slides with respect to the channel defined in the cup when it is advanced and retracted (col. 5, ll. 1-3).
Regarding claim 3, the retractable cutter is coupled to a slidable actuator (Morozov; fig. 1, element 20), and further wherein advancing the slidable actuator distally and proximally causes the retractable cutter to extend and retract, respectively.
Regarding claim 4, the slidable actuator is coupled to the retractable cutter (Morozov; col. 4, ll. 46-48).
Regarding claim 5, the slidable actuator is coupled to a connector (Morozov; fig. 1, element 27), and further wherein the connector is coupled to the retractable cutter.
Regarding claim 6, the retractable cutter is coupled to an electrical conductor (Morozov; fig. 1, element 27), wherein the electrical conductor is at least partially surrounded by a tubular member 28, and further wherein the electrical conductor and tubular member are slidably disposed with respect to each other.
Regarding claim 7, the cutting handle, tube, retractable cutter, and cup are configured to rotate about the shaft in unison (Morozov; col. 4, line 49 to col. 5, line 15).
Regarding claim 8, the retractable cutter includes a blade. Examiner notes that Merriam-Webster defines a blade as “a cutting part of an implement.”
Regarding claim 9, Morozov discloses an electrical connector (fig. 1, element 27) to couple to an electrosurgical unit (“TO ELECTRICAL GENERATOR”), the electrical connector being configured to be coupled to the retractable cutter 26.
Regarding claim 10, Morozov discloses coupling to an electrosurgical unit (fig. 1, (“TO ELECTRICAL GENERATOR”), wherein current can be selectively routed from the electrosurgical unit to the retractable cutter (see col. 5, line 4). Furthermore, examiner notes that would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device to control power (i.e. on/off) to the electrosurgical cutter, in order to prevent accidental cutting.
Regarding claim 11, the slidable actuator is configured to rotate about the shaft with the cup (Morozov; col. 4, line 49 to col. 5, line 15).

Claims 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morozov in view of Batchelor and Rowden et al. (US 5,840,077).
Regarding claim 12, Morozov discloses a uterine manipulator, comprising: a shaft (fig. 3, element 14) including a proximal end, and a distal end; a balloon 22 coupled to the distal end of the shaft; a cutting assembly (the outer sheath extending from element 20 to element 12) rotatably disposed about the shaft, the cutting assembly including: a tube 18 slid over the shaft and rotatably disposed about the shaft; a cutting handle 19 coupled to a proximal portion of the tube; a cup 12 to receive at least a portion of a fornix of a patient, the cup being coupled to a distal portion of the tube; a retractable cutter 26 coupled to the cup, wherein the cutting assembly can be rotated about the shaft by the cutting handle to allow the retractable cutter to travel in a circle at a junction of a cervix and a vagina to permit transection of a uterus and a cervix from a vagina (col. 4, line 49 to col. 5, line 15).
Morozov discloses the invention essentially as claimed except for a manipulator handle coupled to the proximal end of the shaft. Batchelor teaches a colpotomy device having a shaft (fig. 1, element 10) with a handle 15 coupled to the proximal end of the shaft, in order to control the movement and orientation of the shaft (paragraph 0038). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shaft of Morozov with a handle, in order to control the movement and orientation of the shaft.
Morozov in view of Batchelor discloses the invention essentially as claimed except for an outer tubular member surrounding the tube of the cutting assembly; and a pneumooccluder disposed on the outer tubular member, the pneumooccluder including a balloon coupled to a filling tube. Rowden teaches a hysterectomy device having outer tubular member (fig. 6, element 42) surrounding an inner shaft (fig. 1, element 26) of a hysterectomy device; and a pneumooccluder disposed on the outer tubular member, the pneumooccluder including a balloon (fig. 6, element 43) coupled to a filling tube 45, in order to seal the distal vaginal cavity from the proximal vaginal cavity during a hysterectomy (col. 6, ll. 14-16). Morozov discloses an occlusion cup for the same purpose (col. 4, ll. 7-8). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the occlusion cup of Morovoz with the balloon tube of Rowden.
Regarding claim 13, the cup (Morovoz; fig. 1, element 12) and tube 18 of the cutting assembly can be moved with respect to the outer tubular member when the balloon (Rowden, col. 4, line 26; see also Morovoz, col. 4, ll. 3-4) is inflated inside of a vagina of a patient.
Regarding claim 14, the tube (Morovoz; fig. 1, element 18) of the cutting assembly can be rotated about the shaft of the uterine manipulator without requiring rotation of the balloon of the pneumooccluder (Rowden, col. 4, line 26; see also Morovoz, col. 4, ll. 3-4).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morozov in view of and Rowden.
Regarding claim 16, modified Morovoz discloses the invention essentially as claimed except wherein the uterine manipulator further includes an outer tubular member surrounding the cutting assembly, the outer tubular member including a pneumooccluder balloon disposed thereon, and wherein the method further comprises rotating the cutting assembly with respect to the outer tubular member during the rotating step. Rowden teaches a hysterectomy device having outer tubular member (fig. 6, element 42) surrounding an inner shaft (fig. 1, element 26) of a hysterectomy device; the outer tubular member including a pneumooccluder balloon (fig. 6, element 43) disposed thereon, in order to seal the distal vaginal cavity from the proximal vaginal cavity during a hysterectomy (col. 6, ll. 14-16). Morozov discloses an occlusion cup for the same purpose (col. 4, ll. 7-8). Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the occlusion cup of Morovoz with the balloon tube of Rowden. Modified Morozov discloses rotating the cutting assembly with respect to the outer tubular member during the rotating step (Rowden, col. 4, line 26; Morovoz, col. 4, ll. 3-4 and 61-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771               
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771